I cannot concur in the disposition of the second question by the majority. The authorities upon which the opinion rests are all cases of actions at law to recover damages for tort. Not one involves the equitable right of rescission.
Theoretically, the rule that the release of one joint tort-feasor releases all, is sound in law actions, because, and only because, the law recognizes the right to but one recovery for a single wrong, no matter how many persons may have participated in the tortious act. Practically, the rule often results in injustice. Hence in modern times, by statute and otherwise, in *Page 136 
most jurisdictions where the common law prevails, the rule has been departed from.
While we still adhere to the rule, we should not now undertake to extend it to equitable actions where there never was and never can be any sound reason for its application.
In an action for rescission, the broadest possible relief is to place the parties in status quo. Hence, there can be no double recovery in any event. So, here, by the judgment of the trial court, the parties were placed in status quo only, and there was no double recovery asked for or given.
The majority has produced no authority for the application of the rule to an equitable action for rescission. Counsel has cited no such authority, and I doubt if a well considered case can be found which will sustain the position here taken by the court.
I therefore dissent. *Page 137